Atkinson, J.
The issue in this case was made by the filing of a claim on levy of an execution issued against W. B. Johnson for his State and county taxes for the year 1926, the execution having been duly transferred to the Bank of Commerce, of Amerieus, Georgia, and recorded on the general execution docket on July 11, 1927. In 1926 Johnson returned for taxation 292 acres of land valued at $4,380, 202 acres valued at $1,620, and 989 acres valued at $4,450, and an amount of personal property, making a total return of $12,285. The 202-acre tract and the 989-acre tract had been conveyed to Atlanta Joint Stock Land Bank to secure a loan. That bank foreclosed by exercising the power of sale contained in its deed. These two tracts were sold in 1928, but did not bring the amount of the loan. Deeds of conveyance were dated January 12, 1928, and recorded on January 20, 1928. The tax rate for 1926 was 28 mills, making the amount of taxes due on the value of the 292-acre tract $122.64, which amount was tendered by the claimant, wife of the defendant in execution. The balance of the amount for which the execution was issued was the part of the tax upon the value of the other two tracts of land and the personal property. The claimant became the purchaser of the 292-acre tract by deed from her husband, W. B. Johnson, on May 7, 1928.
The judge, to whom the case was submitted on the law and the facts, did not err in holding the property levied on (a part of the tract bought by the claimant from W. B. Johnson) subject to the execution and liable for the entire amount for which it was issued. Civil Code, § 6029; Merchants National Bank of Rome v. McWill*700iams, 107 Ga. 532 (33 S. E. 860); Askew v. Scottish American Mortgage Co., 114 Ga. 300 (40 S. E. 256); Noles v. Few, 155 Ga. 471 (117 S. E. 374).

Judgment affirmed.


All the Justices concur.